DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2022 has been entered.
 
Response to Amendment
Regarding the amendment filed 08/06/2022: Claims 1-7, 9, 13-19, and 24-27 are pending. 


Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claim 19 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gorges et al (US 2016/0208849 A1, heretofore referred to as Gorges) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  However in a rejection has been formed in view of Varonis (US 2008/0159674 A1, heretofore referred to as Varonis) and Kauffman et al (US 2010/0295694 A1, heretofore referred to as Kauffman).
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1-5, 7, 9, 13-18, and 24-27 under 35 U.S.C. 103 as being unpatentable over Gorges (US 2016/0208849 A1) in view of Varonis (US 2008/0159674 A1) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected 35 U.S.C. 103 as being unpatentable over Gorges in view of Varonis.
Regarding claim 19, Gorges teaches a plain bearing bush (Gorges; Fig 1B, Element 106, Fig 8A, Element 806, and Par 0056) of a tribological plastics material for a plain bearing for a lubricant-free bearing arrangement (Gorges; Fig 1B, Fig 8A, and Par 0003, and Par 0063; Gorges teaches a solid plastic layer instead of an oil lubricant), the plain bearing bush comprising a transponder (Gorges; Fig 8A, Element 860) and a detector element (Gorges; Fig 8A, Element 808) in a critical region of the plain bearing bush (Gorges; Fig 1D, Element 106B), wherein the critical region is susceptible to wear (Gorges; Fig 1D, Element W), wherein the detector element changes a behavior of the transponder when a predetermined degree of wear is reached in the critical region (Gorges; Par 0065 and Par 0086), and wherein the transponder and the detector element are embedded in the plain bearing bush (Gorges; Fig 1D, Element W, Par 0086, and Par 0056; Gorges teaches the detector is embedded in the recess to prevent damage during normal use of the bearing with the RFID antenna outside the wear area).
Gorges does not specifically teach the plain bearing bush is an injection molded part.
Varonis teaches the at least one sliding element is an injection molded part (Varonis; Fig 1, Element 8 and Par 0029) and wherein the receptacle or the recess is prefabricated in this sliding element (Varonis; Fig 1, Element 28 and Par 0030; Varonis teaches an annular groove in the bearing race to hold the sensing element).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Gorges with the molding of the sliding element of Varonis in order to lower the cost of the construction.
	The combination of Gorges and Varonis does not explicitly state the transponder together with the detector element is produced on a self-adhesive label.
	Kauffman teaches the transponder (Kauffman; Fig 1, Element 106 and Par 0034) together with the detector element (Kauffman; Fig 1, Element 108 and Par 38) is produced on a self-adhesive label (Kauffman; Par 0054-0055; Kauffman teaches that an RFID sensor label containing bother the transponder and detector element was purchased and adapted for use as a sensor).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Gorges and Varonis with the RFID label of Kauffman as they are commonly adapted for different sensing methods (Kauffman; Par 0049).

Allowable Subject Matter
Claims 1-5, 7, 9, 13-18, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… a first component including at least one replaceable sliding element, … to signal that the sliding element is to be replaced, wherein the at least one detector element is arranged spatially separate from the radio circuit in a receptacle or a recess in the sliding element, wherein the receptacle or the recess is prefabricated in this sliding element, wherein the at least one detector element is electrically connected with the radio circuit via a detector line through at least partially an electrical connection for selective retrofitting or for subsequent connecting if required, and wherein the radio circuit arranged on the first component is remote from the sliding bearing surface and is provided outside the critical region of the sliding element.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-5, 7, 9, 13-18, and 24-26 are allowed for depending from allowable claim 1.
In claim 27, the specific limitations of  “… the at least one sliding element being a separate injection molded part made of plastics material, … wherein the radio circuit arranged on the first component is remote from the sliding bearing surface and is provided outside the critical region of the sliding element, and wherein the first component includes a number of sliding elements each being a separate injection molded part made of plastics material, and a plurality of the sliding elements of the number of sliding elements each have at least one detector element, respectively, and the detector elements each are connected with the radio circuit as a common radio circuit.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Ito et al teaches a RFID adhesive tag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867